PER CURIAM.
Giancarlo Fernandez appeals his conviction and sentence for burglary of an occupied dwelling with assault or battery. Fernandez raises two issues on appeal. The first we affirm without discussion on the basis of Ferguson v. State, 417 So.2d 639 (Fla.1982). As to the second issue— that the trial court reversibly erred by permitting a lay witness to provide expert testimony regarding a shoe print left at the scene — we affirm because established Florida law has determined that such testimony may be presented by a lay witness. See Irvin v. State, 66 So.2d 288 (Fla.1953); White v. State, 375 So.2d 622 (Fla. 4th DCA 1979.)
POLEN, HAZOURI and CIKLIN, JJ., concur.